Judgment, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered March 15, 2011, dismissing the complaint, unanimously affirmed, with costs. Appeals from orders, same court and Justice, entered December 7, 2010, which denied plaintiff’s motion for summary judgment, and granted defendant’s motion for summery judgment, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
By letter dated May 9, 2002, plaintiff’s general counsel gave defendant notice of the discovery of a loss under the subject bond. Plaintiff commenced this action on May 21, 2004. Since the action was not commenced within two years after the discovery of the loss, as required by the bond, it was untimely.
Contrary to plaintiffs contention, the June 2003 letter agreement between the parties did not toll the contractual limitations period. It contains no language tolling or extending the two-year time period. Nor did plaintiff offer any evidence of bad faith behavior on defendant’s part to support its estoppel argument.
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Mazzarelli, J.P., Saxe, Ren wick, Richter and Abdus-Salaam, JJ.